Bacon, J.,
reviewed briefly the arguments of the counsel, and the powers of Justices of the Supreme Court upon habeas corpus—that great writ of freedom, which was designed to protect the liberty of the citizen. He also alluded to the 58th section of the habeas corpus act, which had not been alluded to by the counsel. That section provided that if the person brought up on the writ appeared to be guilty of an offence, although his commitment be irregular, the judge shall hold the person to bail, if it be a bailable offence. This evidently contemplated a clear case of guilt, and was enacted to prevent the escape of a guilty person through a technical irregularity. It was sufficient to say that this was not a case of that kind. Here were two inquisitions before a coroner—the first held super visu/m corporis, not irregular or questionable in its form— wherein the jury of eleven men made and filed a verdict of suicide. Four months afterwards, a jury of seven men came to a conclusion of an opposite description—to the effect that there was cause to suspect the defendant of homicide. So far the case was balanced, and although he had an opinion which inquisition was entitled to the greatest weight, it was not necessary, for the purpose of the decision, to state that opinion. After some further, comments upon the arguments of counsel, Judge B. announced his conclusions as follows:
Upon the whole case, I see no escape from the conclusion that if the committal by the coroner is unauthorized, the prisoner must be discharged; and that the committal is unauthorized, follows from the rule, perfectly well settled, that a second inquisition cannot be held until the first has been vacated, and a new inquiry ordered by the court.
Such is the rule unquestionably in England, as is conceded, and there is nothing to the contrary to be found by any authority in this country. Ho power is given to the coroner by our statute to hold a second inquisition, but by the strong*523est implication there is to be but one inquisition, super visum ccnporis, and that is to be held “ forthwith ” on his receiving notice of the death, and being completed it is filed, and the whole proceeding is ended. “As to any original self-moving ” power to do anything further in holding an inquest, the coroner is functus officio.
This being so, it is clear he has no power to act further on his own motion, and especially while the first inquisition stands. He cannot proceed on surmise or suspicion that some further discoveries may be made. Until the first inquisition is vacated by the action of some court, it is conclusive upon the coroner and all others.
There is no reported case to be found in this country where a second inquisition has been held, the first remaining undischarged, nor is any such practice known to, or recognized, or to be tolerated by the laws of this State. Such a practice would be liable to great abuse, and as the object of the proceeding is merely preliminary, the main purpose being to ascertain whether it is probable that a crime has been committed, and to preserve the evidence and examine the facts and circumstances while they are all fresh and easy of inspection, all the ends of the inquiry are answered by one inquisition, super visum corporis, and there is no question made that the first inquisition in this case was not fairly and legally conducted.
There is no danger of a failure of justice in this case if the defendant is discharged on this committal, as proceedings may be taken and an examination had before any magistrate in the county of Lewis, and the proceedings before the coroner form no sort of bar to such an examination, and an original proceeding may be taken to procure an indictment before the first grand jury that shall be impanneled in the county of Lewis. Ho apprehension is expressed by the counsel of the People, that the defendant will make any attempt to escape, and the opportunities for flight constantly presented to him since these proceedings commenced, and which he has declined to embrace, may be taken as conclusive proof that no such fear need be *524indulged. But whatever speculations may be allowed on this point, it is important to the ends of justice and the safety of the community that inferior ministerial officers should be strictly confined to their legitimate functions, and not overstep those boundaries which the law has prescribed; and whenever this has been done, any court or magistrate having power to supervise the proceeding, fails of its duty if it does not, upon its authority being invoked, instantly interpose to correct an improper, even though it may perhaps be a well-intended, procedure.
The result is that the defendant must be and he is hereby discharged from custody on the warrant under which he now stands committed.
Prisoner discharged.